 WILKENING MANUFACTURING COMPANYtute an appropriate unit.They are in disagreement, however, as towhether the fire watchman and two underground watchmen shouldbe excluded as guards.The fire watchman is employed above ground protecting the miningproperty and equipment against fire, theft, and sabotage.He worksfrom approximately 7 p. m. to 3 a. m., when the mine is closed.He isrequired to punch a watch-clock system periodically when making hisrounds.As the fire watchman spends all his time in the performanceof guard duties, we shall exclude him from the unit. 4The two underground watchmen work underground while the mineis not operating.Approximately 50 percent of their time is devoted tochecking seals which prevent the spread of underground fires.Theremainder of their time is spent in checking the circuit breakers in thegenerator house and the operation of the pumps.As these employeesdo not spend any of their time in the performance of guard duties, wefind they are not guards within the meaning of Section 9 (b) (3) ofthe act and shall include them in the unit.5We find that all production and maintenance employees at the Em-ployer's Beulah, North Dakota, operations, including the undergroundwatchmen, but excluding the fire watchman and all other guards, of-fice and clerical employees, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]Memphis Cold Storage Warehouse Company, supra.Georgia Fertilizer Company,83 NLRB 180.WILKENING MANUFACTURINGCOMPANYandLOCAL 416,UNITED AUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, PETITIONER.CaseNo.4RC_994.September 6,1951Second Supplemental Decision and Certification ofRepresentativesOn April 27, 1951, pursuant to a Decision and Direction of Electionissued by the Board on March 29,an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the Fourth Region, among the employees of the Employerin the unit found appropriate in the decision.The tally of ballots193 NLRB 1672.96 NLRB No. 4. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was furnished the parties showed that of the 54 valid votes cast,28 were cast for, and 26 against, the Petitioner.The ballot of 1 voter,Janet Elder, was challenged by the Employer.On May 1, 1951, the Employer filed objections to the conduct of theelection, alleging in substance that two employees, Eleanor M. Lyons,and Miriam D. Humphreys, were denied an opportunity to vote inthe election.In its objections, the Employer also withdrew its chal-lenge made at the election to the ballot of Elder, and requested thather ballot be opened and counted.On May 28, 1951, the Regional Di-rector issued and served upon the parties his report and recom-mendations on objections, in_ which he found that the Employer's ob-jections raised no substantial or material issues, and recommended thatthe objections be overruled and the Petitioner certified.He made norecommendation as to the challenged ballot cast by Elder, for thereason that her ballot could not, in the light of his findings, affect theresults of the election.The Employer timely filed exceptions to theRegional Director's report, and the Petitioner filed a statement in thenature of a supporting brief.On July 1, 1951, the Board issued a Supplemental Decision and Di-rection,2 which was amended on July 20, 1951,3 and in which it wasfound that Elder's ballot, the challenge to which had been withdrawn,could affect the results of the election so as to make unnecessary thedisposition of the other issues in the case.It accordingly directed theRegional Director to open and count Elder's ballot, and deferred rul-ing on the remaining issues.On August 6, 1951, the Regional Director issued and duly servedupon the parties a supplemental report and recommendation on ob- _jections, in which he stated that Elder's ballot had been inadvertent-ly lost or destroyed.In view of this circumstance, the Regional Di-rector recommended that the Board proceed to a consideration of theother matters raised by the Employer in its objections.The Employ-er subsequently filed a "comment," urging that a new election be con-ducted, and, the Petitioner filed a brief in support of the Regional Di-rector's original recommendations on objections.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in this case to athree-member panel [Members Houston, Murdock, and Styles].The Employer in its objections alleged in effect that (1) Humphreyswas denied the right to vote because (a) the polls were prematurelyclosed, and (b) in any event, Humphreys appeared at the polls be-fore the actual counting of the ballots had begun, but was not allowedto vote; and (2) Lyons was deprived of an opportunity to vote be-cause she was informed that she was ineligible to vote.2 95 NLRB No.13, not reported in printed volumes of Board Decisions.8Unpublished. WILKENING MANUFACTURING COMPANY5Objection 1.The Regional Director found that, immediately be-fore the opening of the polls,4 the Employer's personnel manager,Williams, and the Petitioner's business agent, Guench, left the vot-ing area to await the end of the balloting in Williams' office.Whenthe Employer's quitting buzzer sounded, Williams said to Guench,"Well, I guess the election is over-that's the 4: 30 buzzer."Both ofthem thereupon proceeded to the polls where, at the time of theirarrival, the Board agent was in the process of sorting and unfoldingthe ballots.About a minute later Humphreys arrived on the scene.The Employer's election observer, who became aware of her presence"a minute or so" thereafter, asked the Board agent if she,could vote.The Board agent checked his watch, which showed the time to be4: 35 p. in., and advised Humphreys that the polls were officiallyclosed.Humphreys herself was questioned in the course of the RegionalDirector's investigation.Although stating that she was "pretty sureI got there before 4: 30," Humphreys could not remember definitelywhether she reached the polls before or after the 4: 30 buzzer hadsounded. 'She admitted, however, that when she arrived at the polls,Williams and Guench were there, and that the Board agent was inthe process of counting the ballots.The Regional Director con-cluded that the polls were not prematurely closed and, as noted above,recommended that this objective be overruled.The Employer excepts to the findings and conclusions of the Re-gional Director principally on the ground that the Regional Director,in concluding that the polls were not prematurely closed, disregardedadditional testimony by Humphreys to the effect that she left herpost at 4: 25 p. in., according to the time shown by the wall clock,that she walked directly to the polls, a distance of only 150 feet, andthat her walk to the polls could not have taken more than a minute.The Employer also indicates in its exceptions that the ballots werenot yet being counted when Humphreys arrived at the polls and there-fore contends, in effect, that she should have been permitted to vote.We find no merit in these exceptions.While the Regional Director did not specifically advert in hisreport to the statements of Humphreys referred to by the Employer,we are not persuaded that this evidence was disregarded. In anyevent, in arriving at our conclusion we have fully considered thosestatements and, under all the circumstances, including the fact thatthe Employer's personnel manager and the Petitioner's business agentstated that they did not arrive at the polls untilafter4: 30 p. in., and4 The balloting was scheduled to take placebete974176-52-vol 96-2 6DECISIONSOF NATIONALLABOR RELATIONS BOARDHumphreys' admission that these individuals were at the polls at thetime of her arrival there, we,find, as did the Regional Director, thatthe polls were not prematurely closed.As to the Employer's contention that Humphreys should neverthe-less have been permitted to vote because she reached the polls beforethe actual counting of the ballots was begun, we are of the opinionthat, even assuming that the ballots were not being counted at the timein question, the Board agent did not abuse his discretion by refusingto reopen the polls to permit Humphreys to vote.Accordingly, weshall overrule this objection.Objection 2.The following are the significant circumstances withrespect to Lyons : bIn a preelection conference called by Board Agent John W. Kellyon April 23, 1951, the Employer and the Petitioner agreed that Lyonsand Elder were not eligible to vote because they had given notice oftheir intention to quit at the close of business on April 27, 1951, elec-tion daysOn the day of the election Lyons asked Supervisor Braen-del why she could not vote and Braendel, after checking with man-agement, advised Lyons that she had been excluded from the eligibilitylist because of her announced intention to quit.Thereafter, about 5minutes before the balloting began, the Petitioner raised the questionof the voting eligibility of Lyons and Elder with Mark S. Kriebel, theBoard agent conducting the election, who ruled that those employeeswere entitled to vote.Elder was subsequently advised by the Em-ployer of the Board agent's ruling, and voted under challenge, butLyons was not similarly notified, and did not vote, because "it hadnot been possible to contact her supervisor in order to pass the wordon to her" before the polls closed.The Employer contends in its exceptions that because of the con-fusion attending the election, due to the Petitioner's unwarranteddelay in obtaining a ruling permitting Lyons and Elder to vote, Lyonswas not afforded an opportunity to vote.However, it is clear thattheEmployer, byentering into the agreement disfranchising Lyonsand by later advising Lyons that she could not vote, was in largemeasure responsible for thevery"confusion" about which it now com-plains.In the circumstances, the Employer is manifestly in no posi-tion to assert Lyons' failure to vote as a ground for setting aside theelection.'Moreover, here, the Employer is seeking to raise, by means5 The findings of the Regional Director as to Lyons are controverted in certain respectsby the Employer.For purposes of this decision,we will assume that the relevant factualmatters asserted by the Employer are true.Neither Lyons nor Elder is presently in the employ of the Employer.' Cf.NAPA New York Warehouse,Inc., 75NLRB 1269.While the Board agent mayhave been present at the conference where the Employer and the Petitioner agreed thatLyons and Elder were ineligible to vote, it is not contended,and does not appear,that theBoard agent was a party to such agreement. U. S. PHOSPHORIC PRODUCTS DIVISION^Tof anobjection,the question of Lyons' eligibility to vote, where thatemployee failed to exercise her right to vote subject to challenge.Such objection is thus in the nature of a postelection challenge, atype of challenge which the Board has uniformly rejected .8Ac-cordingly, we find no merit in this objection.As we have overruled the Employer's objections and as the Peti-tioner has secured a majority of the valid votes cast in the election,we shall certify the Petitioner as the representative of the employeesin the unit heretofore found appropriate in the Board's Decision andDirection of Election.Certification of. RepresentativesIT ISHEREBY CERTIFIEDthat Local 416, United Automobile, Aircraftand Agricultural Implement Workers of America, CIO, has beendesignated and selected by a majority of the employees of the Em-ployer in the unit heretofore found by the Board to be appropriate,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, the said organization isthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.8 See, e. g.,Halliburton Portland Cement Company,92 NLRB 1552.U. S. PHOSPHORIC PRODUCTS DIVISION, TENNESSEE CORPORATIONandINTERNATIONAL CHEMICALWORKERS UNION, A. F. OFL.,PETITIONER.Case No. 10-RC-1183.September 6, 1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C. Stanford,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :IAt the hearing, and in its brief, the Intervenor, U. S. Phosphoric Products CorporationEmployees Association, moved to dismiss the petition on grounds relating generally to theexistence of a question concerning representation.For reasons stated in paragraph num-bered3, infra,the motion is denied.96 NLRB No. 5.